Case: 17-50806      Document: 00515759100         Page: 1    Date Filed: 02/26/2021




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 February 26, 2021
                                   No. 17-50806                    Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Israel Lopez, Jr.,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:10-CR-2332-1


   Before Owen, Chief Judge, and Wiener and Dennis, Circuit Judges.
   Priscilla R. Owen, Chief Judge:
          Israel Lopez, Jr., pleaded guilty to one count of conspiracy to possess
   with intent to distribute more than five kilograms of cocaine and one count
   of conspiracy to possess with intent to distribute more than fifty kilograms of
   marijuana. After the district court imposed concurrent sentences of 210
   months on each count, an amendment to the Sentencing Guidelines
   retroactively lowered the base offense levels for Lopez’s drug offenses by two
   levels. The district court reduced Lopez’s sentence on the cocaine count,
   but it did not reduce his sentence on the marijuana count. Lopez appeals,
   arguing that he was eligible for a reduction on the marijuana count.
Case: 17-50806          Document: 00515759100          Page: 2   Date Filed: 02/26/2021




                                        No. 17-50806


          Under 18 U.S.C. § 3582(c)(2), an inmate is eligible for a reduction in
   his term of imprisonment if the inmate “has been sentenced to a term of
   imprisonment based on a sentencing range that has subsequently been
   lowered” and “if such a reduction is consistent with applicable policy
   statements issued by the Sentencing Commission.” 1 The question presented
   in this case is complex: whether Lopez is eligible for a reduction under this
   statute when the district court sentenced him to 210 months’ confinement
   on each of two drug offenses, running concurrently, after he received a
   downward departure from his initial sentencing range for providing
   substantial assistance to the government, given that the base drug offense
   levels for each count has retroactively been reduced, and given further that
   one of those counts is subject to a statutory maximum term of imprisonment.
   Because Lopez’s “applicable guideline range” is distinct from his “guideline
   sentence,” he is eligible for a sentence reduction. We therefore vacate the
   judgment of the district court and remand the case for re-sentencing
   consistent with this opinion.
                                             I
          The Presentence Investigation Report (PSR) grouped the two counts
   in accordance with section 3D1.2 of the United States Sentencing Guidelines
   (Guidelines).2       The PSR stated that Lopez was responsible for 11.45
   kilograms of cocaine and 104.56 kilograms of marijuana, resulting in a base
   offense level of 32.3 Lopez received a two-level enhancement because he
   committed the offense as part of a criminal livelihood, and a four-level



          1
              18 U.S.C. § 3582(c)(2).
          2
         U.S. Sent’g Guidelines Manual §§ 3D1.2(b), (d) (U.S. Sent’g
   Comm’n 2010) [hereinafter USSG].
          3
              Id. § 2D1.1(a)(5).




                                             2
Case: 17-50806           Document: 00515759100               Page: 3   Date Filed: 02/26/2021




                                              No. 17-50806


   enhancement for his aggravating role in the offense. 4 Those enhancements
   resulted in an adjusted offense level of 38.
          The PSR also stated that Lopez qualified as a career offender under
   section 4B1.1 of the Guidelines, which would result in an offense level of 37. 5
   However, because the adjusted offense level from the drug quantity finding
   (38) was higher than the offense level from the career offender determination
   (37), the PSR used the drug quantity offense level. After a three-level
   reduction for acceptance of responsibility,6 Lopez’s total offense level was
   35. Because Lopez was a career offender, his criminal history category was
   Category VI.7 The total offense level of 35 combined with his Category VI
   criminal history produced a guideline range of 292 to 365 months’
   imprisonment.8
          Under section 5G1.1(a) of the Guidelines, if a “statutorily authorized
   maximum sentence is less than the minimum of the applicable guideline
   range, the statutorily authorized maximum sentence shall be the guideline
   sentence.”9 Accordingly, because the statutory maximum sentence for
   Lopez’s marijuana count was only twenty years,10 his “guideline sentence”
   for that count was 240 months.11
          Prior to sentencing, the Government moved for a three-level


          4
               Id. § 3B1.1(a).
          5
              Id. § 4B1.1.
          6
               Id. § 3E1.1.
          7
              Id. § 4B1.1(b).
          8
               Id. at ch. 5, pt. A, sentencing tbl.
          9
               Id. § 5G1.1(a).
          10
               21 U.S.C. § 841(b)(1)(C).
          11
               USSG § 5G1.1(a).




                                                      3
Case: 17-50806          Document: 00515759100      Page: 4   Date Filed: 02/26/2021




                                    No. 17-50806


   downward departure pursuant to section 5K1.1 of the Guidelines. That
   provision provides that “[u]pon motion of the government stating that the
   defendant has provided substantial assistance in the investigation or
   prosecution of another person who has committed an offense, the court may
   depart from the [G]uidelines.”12 The departure would place Lopez at a level
   32 with a possible guideline range of 210 to 262 months. At sentencing, the
   district court adopted the PSR, including the Guidelines calculations,
   without change. The court implicitly granted the Government’s motion for
   downward departure, creating new hypothetical sentencing ranges of 210 to
   262 months on the cocaine count and 210 to 240 months on the marijuana
   count. The district court imposed concurrent sentences of 210 months on
   each count. The court’s Statement of Reasons indicated that its sentence
   departed from the advisory guideline range because of the Government’s
   5K1.1 motion for downward departure.
          More than three years after the court sentenced Lopez, Amendment
   782 to the Guidelines retroactively lowered the base offense levels for most
   drug offenses by two levels.13 The district court appointed the Federal Public
   Defender to represent prisoners, including Lopez, who were potentially
   eligible for a sentence reduction based on the amendment.
          A probation officer prepared revised Guidelines calculations.
   Subtracting two levels from Lopez’s original adjusted offense level of 38, the
   officer determined that Lopez’s revised adjusted offense level for the drug
   quantities would be 36, while his career offender offense level would remain
   at 37 and thus control. The officer determined that, with the three-level



          12
               Id. § 5K1.1.
          13
          U.S. Sent’g Guidelines Manual supp. app. C, amend. 782, 788 (U.S.
   Sent’g Comm’n 2014).




                                         4
Case: 17-50806           Document: 00515759100             Page: 5    Date Filed: 02/26/2021




                                            No. 17-50806


   reduction for acceptance of responsibility, Lopez’s new total offense level
   was 34. In light of Lopez’s revised total offense level of 34, the officer
   determined that Lopez’s revised guideline range was 262 to 327 months. 14
   But because the statutory maximum sentence for the marijuana count was
   only twenty years,15 the “guideline sentence” for that count continued to be
   240 months.16 The officer found that Lopez’s original 210-month sentences
   represented a 28.09% decrease from the original guideline range of 292 to 365
   months on the cocaine count and a 12.5% decrease from the original 240-
   month “guideline range” on the marijuana count. So, the officer determined
   that a sentence of 188 months represented a “proportionate” sentence with
   a 28.09% reduction from the “new applicable range” for the cocaine count
   and that a sentence of 210 months represented a “proportionate” sentence
   with a 12.5% reduction from the “new applicable guideline range” for the
   marijuana count.
           The Federal Public Defender and the Government submitted a joint
   Agreed Order Amending Judgment, which asked the district court to
   sentence Lopez to 188 months on each count. Instead, the district court
   reduced Lopez’s sentence on the cocaine count to 188 months but did not
   reduce his original 210-month sentence on the marijuana count. For the
   marijuana count, the district court stated, the original and amended
   “guideline range” was 240 months, which would make Lopez ineligible for a
   sentence reduction on that count.17 Lopez appeals, arguing that the district


           14
                USSG ch. 5, pt. A, sentencing tbl.
           15
                21 U.S.C. § 841(b)(1)(C).
           16
                See USSG § 5G1.1(a).
           17
             See id. § 1B1.10(a)(2)(B) (“A reduction . . . is not authorized . . . if . . . an
   amendment . . . does not have the effect of lowering the defendant’s applicable guideline
   range.”).




                                                     5
Case: 17-50806     Document: 00515759100             Page: 6   Date Filed: 02/26/2021




                                      No. 17-50806


   court incorrectly held that the guideline range was not reduced on the
   marijuana count. To lessen confusion regarding many similar terms, we
   adopt the following definitions:

          • “Initial guideline range” refers to Lopez’s first guideline range at
            his original sentencing, based on his offense level and criminal
            history category, before the application of section 5G1.1 or section
            5K1.1. Lopez’s “initial guideline range” was 292 to 365 months.
          • “Guideline sentence” refers to Lopez’s guideline calculation after
            the operation of section 5G1.1, which says that Lopez’s statutory
            maximum supersedes his initial guideline range because his
            statutory maximum (240 months) is less than the minimum of the
            initial guideline range (292 to 365 months). Lopez’s “guideline
            sentence” is 240 months.
          • The “guideline range applicable” to Lopez, as used in section
            1B1.10, is disputed.
                 o Lopez contends that the “guideline range applicable” to
                   him is the same as his “initial guideline range”—292 to 365
                   months.
                 o The Government contends that the “guideline range
                   applicable” to Lopez is his “guideline sentence”—240
                   months.
          • “Revised guideline range” refers to Lopez’s guideline range after
            Amendment 782, which reduced the quantity-determined base
            offense levels in the drug-trafficking guideline by two levels.
            Lopez’s “revised guideline range” is 262 to 327 months.
          Lopez argues that the district court erred in holding that his guideline
   range for the marijuana count did not change, thus making him ineligible for
   an 18 U.S.C. § 3582 reduction on that count. Section 3582(c)(2) permits the
   discretionary modification of a defendant’s sentence “in the case of a
   defendant who has been sentenced to a term of imprisonment based on a
   sentencing range that has subsequently been lowered by the Sentencing




                                           6
Case: 17-50806           Document: 00515759100              Page: 7   Date Filed: 02/26/2021




                                            No. 17-50806


   Commission pursuant to 28 U.S.C. [§] 994(o),” so long as the “reduction is
   consistent with applicable policy statements.”18 If the court determines that
   § 3582 applies,19 we conduct a two-step inquiry when considering a
   § 3582(c)(2) motion.20 First, we must determine whether a reduction is
   consistent with section 1B1.10 of the Guidelines by determining the
   defendant’s eligibility for a reduction and the extent of the authorized
   reduction.21 Under that section, a defendant is eligible for a reduction only if
   an amendment lowered the “guideline range applicable.”22                      The 2018
   Guidelines define this term as “the guideline range that corresponds to the
   offense level and criminal history category determined pursuant to
   [section ]1B1.1(a), which is determined before consideration of any departure
   provision in the Guidelines Manual or any variance.” 23                    Then, if the
   defendant is eligible for a reduction, a district court considers the applicable
   18 U.S.C. § 3553(a) factors to determine whether that reduction is
   warranted, either in whole or in part, under the particular circumstances of
   the case.24 We first consider whether Lopez preserved error.
                                                  II
           If Lopez preserved the error “by specific objection in the trial


           18
             18 U.S.C. § 3582(c)(2); accord United States v. Doublin, 572 F.3d 235, 237 (5th
   Cir. 2009) (per curiam).
           19
             See Koons v. United States, 138 S. Ct. 1783, 1790 (2018) (holding that defendants
   must “satisfy § 3582(c)(2)’s threshold ‘based on’ requirement” to be eligible for a
   sentence reduction).
           20
                Dillon v. United States, 560 U.S. 817, 826 (2010).
           21
                Id. at 826-27.
           22
                See USSG § 1B1.10(a)(1).
           23
         U.S. Sent’g Guidelines Manual § 1B1.10 cmt. 1(A) (U.S. Sent’g
   Comm’n 2018).
           24
                Dillon, 560 U.S. at 826.




                                                   7
Case: 17-50806           Document: 00515759100              Page: 8        Date Filed: 02/26/2021




                                            No. 17-50806


   court,”25 the court should “review the decision whether to reduce a
   sentence under § 3582(c)(2) for abuse of discretion, its interpretation of the
   [G]uidelines de novo, and its findings of fact for clear error.”26 If Lopez
   “failed to make his objection . . . sufficiently clear, the issue is considered
   forfeited, and we review only for plain error.”27 “Plain error review requires
   four determinations: whether there was error at all; whether it was plain or
   obvious; whether the defendant has been substantially harmed by the error;
   and whether this court should exercise its discretion to correct the error in
   order to prevent a manifest miscarriage of justice.”28 We conclude that
   Lopez preserved error.
           Our circuit lacks a bright-line rule for determining whether a litigant
   raised an argument below.29 We often frame the inquiry as whether the
   argument was raised to such a degree that the district court had an
   opportunity to rule on it.30 In N.Y. Life Ins. Co. v. Brown, the plaintiff
   complained that by not adequately raising the argument below, the defendant
   forfeited the issue of whether he “appeared” in the action. 31 After a grant of
   summary judgment for the plaintiff, the defendant filed a motion to vacate,



           25
             United States v. Chavez-Hernandez, 671 F.3d 494, 497 (5th Cir 2012) (citing
   United States v. Gharbi, 510 F.3d 550, 554 (5th Cir. 2007)).
           26
                United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009) (citations and emphasis
   omitted).
           27
                Chavez-Hernandez, 671 F.3d at 497 (citations omitted).
           28
               Id. (first citing United States v. Olano, 507 U.S. 725 (1993); and then citing United
   States v. Infante, 404 F.3d 376, 394 (5th Cir. 2005)).
           29
              N.Y. Life Ins. Co. v. Brown, 84 F.3d 137, 141 n.4 (5th Cir. 1996) (citing First United
   Fin. Corp. v. Specialty Oil Co., Inc.–I, 5 F.3d 944, 948 n.9 (5th Cir. 1993)).
           30
               See, e.g., Belt v. EmCare, Inc., 444 F.3d 403, 409 (5th Cir. 2006); F.D.I.C. v.
   Mijalis, 15 F.3d 1314, 1327 (5th Cir. 1994).
           31
                84 F.3d at 141 n.4.




                                                  8
Case: 17-50806            Document: 00515759100            Page: 9      Date Filed: 02/26/2021




                                          No. 17-50806


   complaining that he never received notice before the granting of summary
   judgment.32 After the court denied his motion, the defendant appealed,
   arguing again that he did not receive notice of the summary judgment, and
   more specifically, that he was entitled to such notice because he “appeared”
   in the proceedings.33 The court reasoned that “[w]hile [the defendant] might
   have raised the issue more specifically, we are persuaded that his motion to
   vacate the judgment met the threshold level to avoid forfeiture.”34
           Here, the Government and Lopez submitted an agreed order to
   reduce Lopez’s sentence. Through the order, Lopez informed the court of
   the action he wished the court to take.35 The argument, albeit an implied one,
   that the law entitled Lopez to a sentence reduction was raised to such a
   degree that the district court had an opportunity to rule on it. Indeed, it is
   the only thing the district court ruled on.
           Because the district court was on notice of the action that Lopez
   wished the court to take, our review of the district court’s order is not
   confined to plain error. Instead, we review the district court’s interpretation
   of the Guidelines de novo.36
                                                III
           We now evaluate whether Lopez’s term of imprisonment was “based
   on a sentencing range that has subsequently been lowered.” 37 “For a


           32
                Id. at 141.
           33
                Id. at 141-42 & n.4.
           34
                Id. at 141 n.4.
           35
                See Fed. R. Crim. P. 51(b).
           36
              See United States v. Quintanilla, 868 F.3d 315, 319 (5th Cir. 2017) (quoting United
   States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009)).
           37
                18 U.S.C. § 3582(c)(2).




                                                 9
Case: 17-50806          Document: 00515759100                 Page: 10   Date Filed: 02/26/2021




                                             No. 17-50806


   sentence to be ‘based on’ a lowered Guidelines range, the range must have
   at least played ‘a relevant part in the framework the sentencing judge used’
   in imposing the sentence.”38 “The Guidelines range will often play that part,
   for district judges must calculate the defendant’s advisory range and then will
   frequently tie the sentence they impose to that range.”39
           In Koons v. United States, the Supreme Court considered whether
   defendants satisfied this threshold eligibility requirement. 40               Critically,
   Guidelines section 5G1.1 provides that “[w]here a statutorily required
   minimum sentence is greater than the maximum of the applicable guideline
   range, the statutorily required minimum sentence shall be the guideline
   sentence.”41 In Koons, in “each of petitioners’ cases, the top end of the
   Guidelines range fell below the applicable mandatory minimum sentence,
   and so the [lower] court concluded that the mandatory minimum superseded
   the Guidelines range.”42 The defendants sought a reduced sentence under
   18 U.S.C. § 3553(e) and its corresponding Guidelines provision, which
   provide that the court may impose a sentence below the mandatory minimum
   if the defendant has substantially assisted the government in the prosecution
   of other crimes.43 The Supreme Court held that the defendants’ sentences
   were not based on a lowered Guidelines range, but rather on the mandatory
   minimum guideline sentence:
           Their sentences were not “based on” the lowered Guidelines

           38
             Koons v. United States, 138 S. Ct. 1783, 1788 (2018) (brackets omitted) (quoting
   Hughes v. United States, 138 S. Ct. 1765, 1778 (2018)).
           39
                Id. (citing Hughes, 138 S. Ct. at 1775-76).
           40
                Id.
           41
                USSG § 5G1.1(b).
           42
                Koons, 138 S. Ct. at 1787.
           43
                Id. at 1787-88.




                                                   10
Case: 17-50806           Document: 00515759100              Page: 11   Date Filed: 02/26/2021




                                             No. 17-50806


           ranges because the District Court did not consider those ranges
           in imposing its ultimate sentences. On the contrary, the court
           scrapped the ranges in favor of the mandatory minimums, and
           never considered the ranges again; as the court explained, the
           ranges dropped out of the case.44
           Here, after granting the section 5K1.1 motion for downward
   departure, the district court determined that Lopez’s guideline range for the
   marijuana count was 210 months (the lower end of the Guidelines range) to
   240 months (the statutory maximum). Thus, the guideline range was “a
   relevant part of the analytic framework the judge used to determine the
   sentence.”45 The Government’s motion under section 5K1.1 was framed in
   terms of a departure from total offense levels. The Government requested
   “a departure amount of Three (3) levels,” which “would place [Lopez] at a
   level Thirty-Two (32) with a possible guideline range of 210-262 months.”
   Unlike the district court in Koons, the court here did not discard or “scrap[]
   the ranges in favor of the mandatory minimums . . . never consider[ing] the
   ranges again.”46 The district court here explicitly relied on Lopez’s initial
   guideline range in calculating the level of departure under section 5K1.1.
   Therefore, Lopez passes the threshold “based on” requirement.
                                                 IV
           Finally, we determine whether Lopez is eligible for a reduction under
   Guidelines section 1B1.10, which requires that the “guideline range
   applicable” to him be lowered. Again, the 2018 Guidelines define this as
   “the guideline range that corresponds to the offense level and criminal


           44
                Id. at 1788.
           45
              Hughes v. United States, 138 S. Ct. 1765, 1776 (2018) (quoting Freeman v. United
   States, 564 U.S. 522, 530 (2011) (plurality opinion)).
           46
                Koons, 138 S. Ct. at 1788.




                                                  11
Case: 17-50806          Document: 00515759100               Page: 12   Date Filed: 02/26/2021




                                           No. 17-50806


   history category determined pursuant to [section ]1B1.1(a), which is
   determined before consideration of any departure provision in the Guidelines
   Manual or any variance.”47              Lopez argues that the “guideline range
   applicable” to him is his “initial guideline range”—the range that was
   calculated before considering the statutory maximum that became his
   “guideline sentence” by operation of section 5G1.1. He argues that the
   “guideline range applicable” to him is his “initial guideline range” of 292 to
   365 months, not his “guideline sentence” of 240 months. Because the
   “guideline range applicable” to him is his “initial guideline range,” and
   Amendment 782 lowered his “initial guideline range,” Lopez argues, he is
   eligible for a sentence reduction.
          The Government leans heavily on United States v. Carter48 in support
   of its position that the “guideline range applicable” to Lopez is
   indistinguishable from his “guideline sentence,” but Carter’s holding has
   been abrogated by subsequent Guidelines amendments.                      In Carter, the
   defendant’s “guideline range” was 87 to 108                  months.49   However, the
   statutory minimum was 120 months.50 Thus, under section 5G1.1 of the
   Guidelines, the “statutory minimum became the applicable ‘guideline
   sentence.’”51 A later Guidelines amendment changed Carter’s guideline
   range to 70 to 87 months.52 The statutory minimum, 120 months, remained



          47
         U.S. Sent’g Guidelines Manual § 1B1.10 cmt. 1(A) (U.S. Sent’g
   Comm’n 2018).
          48
               595 F.3d 575 (5th Cir. 2010) (per curiam).
          49
               Id. at 577.
          50
               Id. at 576.
          51
               Id. at 577 (quoting USSG § 5G1.1(b)).
          52
               Id.




                                                12
Case: 17-50806          Document: 00515759100            Page: 13   Date Filed: 02/26/2021




                                          No. 17-50806


   the guideline sentence.53 Carter, like Lopez, argued that he was eligible for a
   reduction because his guideline range was lowered. 54 The Carter court
   framed the question before it as “whether the district court correctly
   concluded that Carter is ineligible for a sentence reduction under 18 U.S.C.
   § 3582(c)(2) and [section 1B1.10 of the Guidelines], in light of the statutory
   minimum sentence.”55
          The Carter court considered what constituted “the guideline range
   applicable” to Carter under section 1B1.10 of the Guidelines.56 Carter argued
   that the court should consider the guideline range in the sentencing table
   “even though a statutory minimum guideline sentence superseded that
   range.”57         The court “reject[ed] this argument because . . . the term
   ‘guideline range applicable’ in [section] 1B1.10 includes a statutory
   minimum sentence when such a minimum applies.” 58 The Carter court
   “agree[d] with the Eleventh Circuit that for purposes of determining
   eligibility for a sentence reduction, the statutory-minimum ‘guideline
   sentence’ becomes the applicable ‘guideline range,’” 59 and that “a
   subsequent amendment to . . . the unutilized guideline range calculation[]
   does not provide grounds for a sentence reduction.”60
          The Government argues that Carter’s holding be extended to the



          53
               See id. at 577, 579.
          54
               Id. at 579-80.
          55
               Id. at 577.
          56
               Id. at 580.
          57
               Id. (citing USSG § 5G1.1(b)).
          58
               Id.
          59
               Id.
          60
               Id. at 581.




                                               13
Case: 17-50806            Document: 00515759100         Page: 14       Date Filed: 02/26/2021




                                         No. 17-50806


   present case, involving a statutory maximum. However, in 2014, after Carter
   was decided, section 1B1.10 was amended.61 Amendment 780, incorporated
   at Guidelines section 1B1.10(c), effectively abrogated Carter’s holding.62
   Amendment 780 created a special rule for determining the revised guideline
   range for defendants like Carter—those who were subject to a statutory
   minimum penalty when originally sentenced but were relieved of that
   statutory minimum because of the government’s motion for substantial
   assistance.63 The rule holds that when an offender is thereby eligible for a
   sentence below a statutory minimum, the defendant’s guideline range when
   he seeks a sentence reduction under § 3582(c)(2) “shall be determined
   without regard” to the statutory minimum.64 In essence, the statutory
   minimum does not supersede the “initial guideline range”—therefore, the
   “guideline range applicable” to the defendant is the “initial guideline
   range,” not the “guideline sentence.”65
           In enacting this amendment, the Sentencing Commission disagreed
   with the principle announced by this court in Carter and similar holdings in
   other circuits—that the “guideline range applicable” to the defendant
   becomes the statutory minimum.66 Amendment 780 has thus abrogated


           61
          See U.S. Sent’g Guidelines Manual supp. app. C, amend. 780 (U.S.
   Sent’g Comm’n 2014).
           62
          Id. at supp. app. C, amend. 780; id. § 1B1.10(c) (policy statement incorporating
   Amendment 780).
           63
              See 18 U.S.C. § 3553(e) (allowing a district court to sentence a defendant below
   the statutory minimum pursuant to the government’s motion for substantial assistance).
           64
          See U.S. Sent’g Guidelines Manual § 1B1.10(c) (U.S. Sent’g
   Comm’n 2014).
           65
                See id.
           66
              The Supreme Court in Koons acknowledged the policy statement but did not
   apply it because the defendants there did not pass the threshold “based on” requirement
   in § 3582(c)(2). See Koons v. United States, 138 S. Ct. 1783, 1790 (2018) (“[B]ecause




                                               14
Case: 17-50806          Document: 00515759100                Page: 15        Date Filed: 02/26/2021




                                              No. 17-50806


   Carter; in so doing, the Commission sought to “ensure[] that defendants who
   provide substantial assistance to the government in the investigation and
   prosecution of others have the opportunity to receive the full benefit of a
   reduction that accounts for that assistance.”67 As explained more fully
   below, the Government’s theory would deny Lopez the full benefits of his
   assistance.
           In addition to Amendment 780, two cases from neighboring circuits
   provide further support for our conclusion: In re Sealed Case68 and United
   States v. Savani.69 In In re Sealed Case, the D.C. Circuit held that the
   defendant was eligible for a sentence reduction despite the presence of a
   statutory minimum. The Government argued, similar to the Government’s
   argument today, that “a mandatory minimum ‘guideline sentence’ does not
   just defeat a defendant’s ‘applicable guideline range’; it becomes the
   defendant’s applicable guideline range.” 70                   The court held that the
   defendants were eligible for a reduction, in part because the “plain language”
   of the Guidelines “distinguishes between an ‘applicable guideline range’ and




   petitioners do not satisfy § 3582(c)(2)’s threshold ‘based on’ requirement, the
   Commission had no power to enable their sentence reductions.”); U.S. Sent’g
   Guidelines Manual supp. app. C, amend. 780 (U.S. Sent’g Comm’n 2014)
   (stating that the amendment “generally adopts the approach of . . . the District of Columbia
   Circuit in In re Sealed Case”); In re Sealed Case, 722 F.3d 361, 368-70 (D.C. Cir. 2013)
   (disagreeing with Carter and similar cases in other circuits and holding that a defendant in
   Carter’s position was eligible for a reduction).
           67
           U.S. Sent’g Guidelines Manual supp. app. C, amend. 780 (U.S.
   Sent’g Comm’n 2014).
           68
                722 F.3d 361 (D.C. Cir. 2013).
           69
                733 F.3d 56 (3d Cir. 2013).
           70
                In re Sealed Case, 722 F.3d at 369 (emphasis in original).




                                                   15
Case: 17-50806          Document: 00515759100               Page: 16   Date Filed: 02/26/2021




                                             No. 17-50806


   a ‘guideline sentence.’”71
          In re Sealed Case specifically distinguished Carter. The D.C. Circuit
   explained, “A sentencing court uses a defendant’s offense level and criminal
   history category to find a guideline range at step seven of the Application
   Instructions . . . prior to determining whether a mandatory minimum applies
   at step eight.”72         A “mandatory minimum cannot ‘correspond to’ [a
   defendant’s] offense level and criminal history category under the Guidelines
   because it is a creature of statute, unaffected by those variables.”73 United
   States v. Savani further explains this “step seven” point:
          In support of their position, appellants point out that the
          terminology the Commission selected for the description of
          “applicable guideline range” mirrors, in-part, the language
          of § 1B1.1(a)(7). Section 1B1.1(a)(7) requires the sentencing
          court to calculate a defendant’s initial guideline sentence by
          “[d]etermin[ing] the guideline range” from the table in § 5A
          “that corresponds to the offense level and criminal history category
          determined ” in steps (a)(1)-(a)(6). In Application Note 1(A)
          of § 1B1.10, the Sentencing Commission defines “applicable
          guideline range” as “the guideline range that corresponds to the
          offense level and criminal history category determined pursuant
          to § 1B1.1(a) . . . .”
                We presume that this choice of language by the
          Sentencing Commission is deliberate. Appellants contend that
          the Sentencing Commission’s choice to incorporate this
          language into the new definition of “applicable guideline
          range” demonstrates the Commission’s intent to define the
          phrase as the initial guidelines sentencing range calculated
          under § 5A; if the Commission had not intended such a result,

          71
               Id. (citing USSG § 5G1.1(b)).
          72
               Id. (emphasis in original) (citations omitted).
          73
               Id. (citing Savani, 733 F.3d at 63 n.5).




                                                   16
Case: 17-50806        Document: 00515759100               Page: 17       Date Filed: 02/26/2021




                                          No. 17-50806


         it would not have utilized this language. Appellants urge that
         the sentencing range ascertained at § 1B1.1(a)(7) is the result of
         the culmination of steps § 1B1.1(a)(1)-(a)(6), i.e., that the steps
         of § 1B1.1(a)(1)-(a)(6) are the prerequisite steps the sentencing
         court must proceed through before it can reach
         step § 1B1.1(a)(7) and determine the range associated with the
         offense level and criminal history category. Thus, the
         definition’s reference to § 1B1.1(a), combined with the
         inclusion of terminology that mirrors § 1B1.1(a)(7), indicates
         that the Commission intended “applicable guideline range” to
         refer to the intersection between the offense level and criminal
         history category at § 1B1.1(a)(7), not the sentence required by
         a mandatory minimum as subsequently determined at
         step § 1B1.1(a)(8).74
         The appellants’ argument in Savani is persuasive. Based on Koons and
   the overarching purpose of § 3582(c)(2), we conclude the “guideline range
   applicable” to Lopez was his “initial guideline range.” Because that range
   has been subsequently lowered, Lopez is eligible for a sentence reduction.
   Here, the court assigned Lopez a total offense level of 35 and a criminal
   history category of VI, resulting in an initial guideline range of 292 to 365
   months. The Government moved for a three-level downward departure for
   substantial assistance pursuant to Guidelines section 5K1.1. Significantly,
   the court calculated this departure from Lopez’s “initial guideline range.”
   Indeed, that is the only conceivable way to implement the Government’s
   motion, as the court cannot depart three levels from the “guideline
   sentence” of 240 months. Now that a Guidelines amendment has reduced
   this “initial guideline range,” the Government contends that the reduction
   should be calculated from the “guideline sentence” as the starting point, as
   opposed to the “initial guideline range.” That is not how the district court



         74
              733 F.3d at 62-63 (alterations and emphasis in original) (citations omitted).




                                                17
Case: 17-50806       Document: 00515759100                Page: 18     Date Filed: 02/26/2021




                                           No. 17-50806


   calculated Lopez’s reduction at his original sentencing, and it is not how we
   calculate it now.
           The overarching purpose of § 3582(c)(2)—to impose the sentence the
   defendant would have received if the revised Guidelines had applied at the
   time of his sentencing—also militates in favor of a reduction.75 If the revised
   Guidelines were in place at the time Lopez was sentenced, his offense level
   would have been 37, and his criminal history category would have stayed at
   VI. This would have placed him in the guideline range of 262 to 327 months.
   The Government would have moved for a three-level downward departure
   under section 5K1.1, reducing his range to 188 to 235 months.
                                       *        *         *
           We hold that Lopez’s sentence is “based on” his initial guideline
   range because that range “played ‘a relevant part in the framework the
   sentencing judge used’ in imposing [Lopez’s] sentence.”76 We further hold
   that the “guideline range applicable” to Lopez is his “initial guideline range”
   of 292 to 365 months. Amendment 780 lowered the “guideline range
   applicable” to Lopez from 292 to 365 months to 262 to 327 months.
   Therefore, we VACATE the judgment and REMAND to the district court
   for the ultimate determination of whether a reduction of Lopez’s sentence is
   warranted. This decision is left to the discretion of the district court, as




           75
               See USSG § 1B1.10(b)(1) (“[T]he court shall determine the amended guideline
   range that would have been applicable to the defendant if the [revised Guidelines] had been
   in effect at the time the defendant was sentenced.”).
           76
             Koons v. United States, 138 S. Ct. 1783, 1788 (2018) (brackets omitted) (quoting
   Hughes v. United States, 138 S. Ct. 1765, 1778 (2018)).




                                               18
Case: 17-50806       Document: 00515759100              Page: 19       Date Filed: 02/26/2021




                                         No. 17-50806


   guided by the policy statement and the sentencing factors listed at 18 U.S.C.
   § 3553(a).77




           77
              See USSG § 1B1.10(b); 18 U.S.C. § 3582(c)(2) (providing that “the court may
   reduce the term of imprisonment, after considering the factors set forth in section 3553(a)
   to the extent that they are applicable”).




                                               19